Exhibit No. 99.3 LIBERTY CAPITAL ASSET MANAGEMENT, INC PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2, Six Months Ended September 30, 2008 Introduction to Pro Forma Consolidated Financial Statements F-2 Pro Forma Consolidating Balance Sheet as of September 30, 2008 (Unaudited) F-3 Pro Forma Consolidating Statements of Operations for the Six Months Ended September 30, 2008 (Unaudited) F-4 Notes to Pro Forma Consolidated Financial Statements (Unaudited) F-5 Year Ended March 31, 2008 Introduction to Pro Forma Consolidated Financial Statements F-6 Pro Forma Consolidating Balance Sheet as of March 31, 2008 F-7 Pro Forma Consolidating Statements of Operations for the Year Ended March 31, 2008 F-8 Notes to Pro Forma Consolidated Financial Statements F-9 F-1 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 Introduction of Pro Forma Consolidated Financial Statements (UNAUDITED) The accompanying unaudited pro forma consolidated balance sheet as of September 30, 2008 gives effect to the Acquisition as if the Acquisition occurred on April 1, 2008. The accompanying unaudited pro forma consolidated statement of operations for the six month's ended September, 30 2008, gives effect to the Acquisition as if it occurred on the first day of the period presented, April 1, 2008, since the Company’s year end is March 31. The unaudited pro forma consolidated financial information is provided for illustrative purposes only and is not necessarily indicative of the results that would have occurred if the Acquisition had occurred on the first day of the period presented. The unaudited pro forma financial statements should not be construed as being representative of future operating results or financial position of the Company and should be read in conjunction with the accompanying notes to the unaudited pro forma consolidated financial statements. F-2 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATED BALANCE SHEET FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2008 Liberty Capital Asset Management, Inc. formerly Nine Months Liberty Capital Asset Management formerly Pro Forma Adjustments Corporate Pro Forma Outfitters CD Banc Debit Credit Amount ASSETS: Current assets: Cash $ 575 $ 482,693 $ 483,268 Loans available for sale 15,689,486 15,689,486 Loan receivable 1,244,707 1,244,707 Loans held for investment 5,015,485 5,015,485 Accounts receivable 856,338 856,338 Other current assets 91,829 91,829 Total current assets 575 23,380,538 23,381,113 Fixed assets: Property and equipment, net - 697,240 697,240 Total fixed assets - 697,240 697,240 Other assets: Goodwill - 1,586,877 1,586,877 Other assets - 122,200 122,200 Total other assets - 1,709,077 1,709,077 TOTAL ASSETS $ 575 $ 25,786,855 $ 25,787,430 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Current liabilities: Accounts payable and accrued expenses $ - $ 1,806,395 $ 1,806,395 Related party payable 2,001 - 2,001 Notes payable - 1,259,564 1,259,564 Line of credit - 15,613,685 15,613,685 Total current liabilities 2,001 18,679,645 18,681,646 Long term liabilities - 1,366,170 1,366,170 TOTAL LIABILITIES 2,001 20,045,815 20,047,816 Stockholders' equity: Common stock 710 - 710 Additional paid-in capital 105,290 4,824,266 750,038 (1) 5,679,593 Current Year Earnings (96,910 ) 538,745 (372,010) (1) 69,825 Accumulated (deficit) (10,516 ) 378,029 (378,029) (1) (10,516 ) Total stockholders' equity (1,426 ) 5,741,041 5,739,614 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 575 $ 25,786,855 $ 25,787,430 (1)Adjustments were made to assume the acquisition occurred on April 1, 2008 and to reclass earnings related to prior. F-3 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATING STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2008 Liberty Capital Asset Management, Inc. formerly Corporate Nine Months Liberty Capital Asset Management formerly Pro FormaAdjustments Pro Forma Outfitters CD Banc Debit Credit Amount Revenues: Loan origination $ - $ 9,660,399 3,646,825 $ 6,013,574 Total revenues - 9,660,399 6,013,574 Expenses: Salary & wages & payroll taxes - 4,751,720 (1,741,008 ) 3,010,712 Selling, general and administrative 3,385 3,867,320 (1,442,038 ) 2,428,667 Professional fees 93,525 440,051 (91,769 ) 441,807 Depreciation expense - 62,563 62,563 Total expenses 96,910 9,121,654 5,943,749 Net income (loss) $ (96,910 ) $ 538,745 $ 69,825 (1)Adjustments were made to the statement of operations for the quarter ended March 31, 2008, in order to reflect six months of operating results, due to the Company’s March 31 year end. F-4 LIBERTY CAPITAL ASSET MANAGEMENT, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2008 (1)Pro Forma Adjustments: Liberty
